UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6127



MACK NEIL MYERS,

                                            Plaintiff - Appellant,

          versus


THOMAS E. ATKINS, Warden,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Henry M. Herlong, Jr., District
Judge. (CA-97-1893-10-20BD)


Submitted:   April 16, 1998                   Decided:   May 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mack Neil Myers, Appellant Pro Se. Andrew Foster McLeod, HARRIS &
MCLEOD, Cheraw, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994), complaint. Appellant's case was referred to

a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The

magistrate judge recommended that relief be denied and advised

Appellant that failure to file specific, timely objections to this
recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-

lant filed only a general objection which merely stated that

Appellee failed to respond to Appellant's discovery requests. This
general objection is insufficient to preserve appellate review of

Appellant's claims. See Thomas v. Arn, 474 U.S. 140, 147-48 (1985);
Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

     Specific objections to the magistrate judge's report and rec-

ommendation are necessary in order to focus the court's attention

on disputed issues, Thomas, 474 U.S. at 147-48, and to preserve
appellate review of the substance of that recommendation when the

parties have been warned that failure to specifically object will
waive appellate review. See Wright v. Collins, 766 F.2d 841, 845-46
(4th Cir. 1985). Appellant waived appellate review by failing to

raise specific objections after receiving proper notice. According-

ly, we affirm the order of the district court. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED

                                  2